Citation Nr: 0020741	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  97-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of brain 
concussion, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Denver, 
Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for residuals of brain 
concussion with headaches.  The veteran perfected an appeal 
from the decision on that issue.

The January 1997 rating decision also included denial of two 
other claims: the veteran's claims for service connection for 
diabetes mellitus, and for service connection for 
hypertension and heart disease.  In August 1997, the veteran 
filed a Notice of Disagreement with the denial of those 
claims.  The RO issued a Statement of the Case regarding 
those claims in April 1998.  The veteran did not file a 
timely Substantive Appeal following the April 1998 Statement 
of the Case.  When the veteran wrote regarding those claims 
in December 1998, the RO found that the January 1997 rating 
decision had become final, for lack of a timely perfected 
appeal.  The RO treated the veteran's December 1998 
correspondence as a request to reopen the previously denied 
claims.  In a July 1999 rating decision, the RO denied the 
request to reopen the previously denied claims, finding that 
new and material evidence had not been submitted.  In a May 
2000 Travel Board hearing, held at the RO before the 
undersigned Board Member, the veteran presented arguments 
with respect to the diabetes and hypertension claims.  The 
Board finds that the arguments at the May 2000 hearing 
indicated the veteran's desire to pursue those claims, and 
can be considered a Notice of Disagreement with the July 1999 
decision denying reopening of the claims.  Therefore, the 
Board refers the veteran's claims for service connection for 
diabetes mellitus and for hypertension and heart disease to 
the RO, for preparation of a Statement of the Case with 
regard to the veteran's request to reopen those claims.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for headaches.

2.  The veteran sustained a concussion in a motor vehicle 
accident during service in 1946.

3.  The veteran reported headaches following the 1946 head 
injury, and again on other occasions during service.

4.  The veteran reports that headaches have occurred 
intermittently since the 1946 concussion, through the 
present.


CONCLUSION OF LAW

It is reasonably shown that intermittent recurrent headaches 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has chronic headaches that began 
with a head injury that he sustained in a motor vehicle 
accident during service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

A VA medical examination in July 1996 provided a current 
diagnosis of post-traumatic headaches.  The veteran's service 
medical records reflect that he sustained a head injury in a 
motor vehicle accident during service.  The VA physician who 
examined the veteran in 1996 stated the impression that the 
veteran's headaches were residual to a concussion in service.  
The Board finds that the evidence forms a well grounded claim 
for service connection for headaches.  When a veteran has 
presented a well grounded claim, VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the Board finds that 
the facts relevant to the veteran's claim have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.

The veteran's service medical records indicate that he was 
hospitalized in April 1946, in Germany, when a truck in which 
he was a passenger overturned.  Treatment notes indicate that 
the veteran was semi-comatose when he was brought in for 
treatment, and that he remained disoriented for at least a 
day afterward.  An examiner noted a small area of swelling on 
the left side of the veteran's scalp.  The veteran reported 
dizziness and severe headaches.  Physicians found that the 
veteran had a mild brain concussion, and a basal skull 
fracture.  The veteran returned to duty ten days after the 
accident.  Subsequent medical notes reflect that the veteran 
was seen in August 1946 for headaches.  Medical records from 
a few other occasions during service indicate that the 
veteran reported headaches, sometimes accompanied by sinus 
pain.  In an October 1964 medical history, the veteran 
reported having had severe headaches following a concussion 
in 1945, but none recently.  The veteran reported seasonal 
ear, nose, and throat trouble, including hay fever.

The veteran has reported that, after his separation from 
service, he received medical care for many years at the 
Fitzsimmons Army Medical Center in Aurora, Colorado.  The 
claims file contains records of the veteran's treatment at 
that facility dated from the 1960s through the early 1990s.  
The records contain a few references to headaches, and 
findings of sinusitis on a number of occasions.  In November 
1993, the veteran was seen after hitting his head with a 
sledgehammer.  The examiner noted soft tissue swelling, and 
tenderness over the left parietal area of the skull, but x-
rays showed no bony fracture.

On VA medical examination in July 1996, the veteran reported 
that, since the head injury he sustained in service in 1946, 
he had continued to have tension-like occipital headaches 
that occurred two to three times per week, and lasted for up 
to a few hours.  He also reported that a superior gaze 
produced dizziness, and that this had caused him to give up 
working on vehicles as a mechanic.  Neurological examination 
was normal.  The examining physician stated that the veteran 
was a fairly good historian.  The examiner's impression was 
concussion with residual of post-traumatic headaches.

In an August 1997 hearing at the RO, the veteran reported 
that his head injury during service in 1946 had occurred when 
the truck in which he was riding overturned, while he was 
asleep in the back of the truck.  The veteran reported that 
at the time of the accident his duties were as a vehicle 
mechanic.  He reported that after the head injury he 
experienced dizziness when he tried to lie on his back 
underneath a vehicle to work on it.  He reported that he was 
no longer able to do that type of work.  He reported that he 
continued to have headaches after the accident, which were 
treated with aspirin.  He reported that he had continued to 
have headaches since the accident, and that he currently took 
aspirin daily to address both his headaches and a heart 
disorder.

Private medical records indicate that the veteran had a 
stroke in January 1998.  He was hospitalized for several 
weeks for treatment.  In May 2000, the veteran had a Travel 
Board hearing, held at the RO before the undersigned Board 
Member.  The veteran reported that he had suffered from 
headaches on and off since his head injury in 1946.  He 
reported that sometimes the headaches were severe.

The veteran's service medical records indicate that he 
reported headaches following his 1946 head injury.  Medical 
records from the remaining years of his service, and from the 
years following service, show occasional reports of 
headaches.  A VA physician who examined the veteran in 1996 
concluded that the veteran's current headaches were a 
residual of his 1946 concussion.  While the medical records 
contain few mentions of headaches over a period of many 
years, the medical records do not contain any clear medical 
finding or opinion that symptoms related to the 1946 
concussion completely resolved, or that current headaches 
were unrelated.  The Board also notes medical evidence of 
sinus headaches both during and after service.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a veteran's claim for benefits, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  The Board 
finds that there is an approximate balance in the evidence 
for and against a finding that a headache disorder that began 
during the veteran's service has continued since service 
through the present.  Giving the benefit of the doubt to the 
claimant in resolving that question, the Board grants service 
connection for headaches.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for headaches is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

